Citation Nr: 1530181	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-24 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than February 3, 2004 for the assignment of a 20 percent rating for type II diabetes mellitus.  

2.  Entitlement to an effective date earlier than February 3, 2004, for the assignment of a 10 percent rating for neuropathy of the right lower extremity.  

3.  Entitlement to an effective date earlier than February 3, 2004, for the assignment of a 10 percent rating for neuropathy of the left lower extremity.  

4.  Entitlement to an effective date earlier than February 3, 2004, for the assignment of a 10 percent rating for retinopathy of both eyes.  

5.  Entitlement to an effective date earlier than February 3, 2004, for the grant of service connection for neuropathy of the right upper extremity.  

6.  Entitlement to an effective date earlier than February 3, 2004, for the grant of service connection for neuropathy of the left upper extremity.  
7.  Entitlement to an effective date earlier than November 19, 2002, for the grant of service connection for nephropathy with hypertension.  

8.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.  

9.  Entitlement to an initial rating in excess of 10 percent for neuropathy of the right lower extremity.  

10.  Entitlement to an initial rating in excess of 10 percent for neuropathy of the left lower extremity.  

11.  Entitlement to an initial rating in excess of 20 percent for neuropathy of the right upper extremity.  

12.  Entitlement to an initial rating in excess of 20 percent for neuropathy of the left upper extremity.  

13.  Entitlement to an initial rating in excess of 10 percent for retinopathy of both eyes.  

14.  Entitlement to an initial rating in excess of 30 percent for nephropathy with hypertension prior to April 13, 2011.  

15.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease with nephropathy since April 13, 2011.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969, including service in the Republic of Vietnam; his decorations include the Combat Infantryman Badge and the Purple Heart Medal.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2002 and July 2006 rating decisions by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for neuropathy of the upper and lower extremities, retinopathy of both eyes, nephropathy with hypertension, and assigned a 20 percent rating for diabetes mellitus.  

Although the July 2006 rating decision characterized the diabetes, neuropathy of the right and left lower extremity, and retinopathy of both eyes issues as granting entitlement to service connection for such disabilities, service connection was previously granted in June 2002 and November 2002 rating decisions.  Hence, the Board has recharacterized the earlier effective date issues as entitlement to an earlier effective date for a 20 percent rating for diabetes mellitus, an earlier effective date for a 10 percent rating for right and left lower extremity neuropathy, and an earlier effective date for a 10 percent rating for retinopathy of both eyes. 

In a September 2011 rating decision, the Veteran was granted service connection for coronary artery disease, associated with his nephropathy with hypertension, effective April 24, 2008, and granted an increased (60 percent) rating effective April 13, 2011.  In this rating deicison the RO also granted entitlement to special monthly compensation at the housebound rate effective May 9, 2002.  The Veteran has not challenged the effective date of this determination and thus this issue is not before the Board.

The issues of entitlement to increased ratings for diabetes mellitus, neuropathy of the upper and lower extremities, retinopathy of both eyes, and coronary artery disease with nephropathy and hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On May 9, 2002, the Veteran submitted a claim for service connection for peripheral neuropathy and a disability of the eyes.  

2.  A June 2002 rating decision granted service connection for type II diabetes mellitus, rated 20 percent, effective November 7, 1989, and 40 percent, effective June 6, 1996.  

3.  A November 2002 rating decision granted an increased 60 percent rating for type II diabetes mellitus, to include peripheral neuropathy of the lower extremities and retinopathy of both eyes, effective May 9, 2002.  

4.  On February 3, 2004, the Veteran submitted a claim for service connection for complications of his diabetes mellitus, including neuropathy and nephropathy; such is earliest date showing multiple compensable disabilities of the Veteran's diabetes mellitus in excess of the 60 percent rating previously awarded, and that is the date on which the Veteran's diabetes and associated neuropathy of the upper and lower extremities and retinopathy were separately rated.

5.  The Veteran did not submit a claim, either formal or informal, for service connection for hypertension until November 19, 2002.  





CONCLUSIONS OF LAW

1.  An effective date earlier than February 3, 2004, is not warranted for the award of a 20 percent rating for type II diabetes mellitus.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 4.7 (2014).  

2.  An effective date earlier than February 3, 2004, is not warranted for the award of a separate 10 percent rating for right lower extremity neuropathy.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 4.7 (2014).  

3.  An effective date earlier than February 3, 2004, is not warranted for the award of a separate 10 percent rating for left lower extremity neuropathy.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 4.7 (2014).  

4.  An effective date earlier than February 3, 2004, is not warranted for the award of a separate 10 percent rating for retinopathy of both eyes.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 4.7 (2014).  

5.  An effective date earlier than February 3, 2004, is not warranted for the award of service connection and a 20 percent rating for right upper extremity neuropathy.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2014).  

6.  An effective date earlier than February 3, 2004, is not warranted for the award of service connection and a 20 percent rating for left upper extremity neuropathy.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2014).  

7.  An effective date earlier than November 19, 2002, is not warranted for the award of service connection and a 30 percent rating for nephropathy and hypertension.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.400 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Regarding the claims for an earlier effective date, the claims arise from an appeal of the initial grants of the underlying benefits, and the award of separate ratings.  Because the claims are substantiated, no additional notice is required as to the "downstream" issues involving entitlement to an earlier effective date.  Moreover, the Veteran has had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  As such, no discussion of VA's duty to notify is necessary regarding these matters.  

Regarding the duty to assist, the Veteran's service treatment records and pertinent postservice VA and private treatment records have been obtained and secured.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained for the pertinent period.  The Veteran was also afforded multiple VA examinations and opinions during the appeal.  For reasons provided below, the Board finds that the cumulative evidence is adequate to adjudicate the Veteran's earlier effective date claims, and no further development is necessary.  

Thus, the Board finds that VA has fully satisfied the duty to notify and to assist, and may proceed to a decision on the merits.  
B. Legal Criteria, Factual Background, and Analysis

Earlier Effective Date Diabetes Mellitus

The Veteran contends that an earlier effective date is warranted for the assignment of a 20 percent rating for his type II diabetes mellitus.  

Historically, as noted above in the Introduction, the Veteran was granted service connection for type II diabetes mellitus in a June 2002 rating decision, rated 20 percent, effective from November 7, 1989, and 40 percent, effective from June 6, 1996.  A November 2002 rating decision granted a 60 percent rating, effective from May 9, 2002 (date of claim for secondary service connection issues, to include peripheral neuropathy and a disability of the eyes), to include retinopathy of both eyes and neuropathy of the lower extremities.  The Veteran expressed disagreement with the rating decision in November 2002, and the rating decision remained pending.  

A May 2003 rating decision granted service connection for hypertension as secondary to service-connected diabetes mellitus, rated 10 percent, effective from November 19, 2002.  

In a private medical letter received on February 3, 2004, it was opined that the Veteran had several disabilities associated with his service-connected diabetes.  Thereafter, the July 2006 rating decision on appeal granted service connection for various disabilities associated with his diabetes, and assigned a 20 percent rating for the diabetes effective from February 3, 2004 (albeit erroneously characterizing the issue as granting entitlement to service connection for diabetes).  [The Board has recharacterized the issue as entitlement to an effective date earlier than February 3, 2004, for the assignment of a 20 percent rating for type II diabetes mellitus, as the Veteran had already been granted service connection for such disability.]  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  Generally, the effective date of an award of increased compensation "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

Diabetes mellitus is rated under Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is warranted when the diabetes requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 60 percent rating is warranted when insulin, a restricted diet and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Note 1 following Diagnostic Code 7913 provides that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable evaluations are considered part of the diabetic process under Diagnostic Code 7913.  

As indicated above, the Veteran's claim for an increased rating for his type II diabetes mellitus has been on appeal since the November 2002 rating decision.  Prior to February 3, 2004, various disabilities (i.e., peripheral neuropathy of the lower extremities and retinopathy of both eyes) were previously incorporated in the assigned 60 percent rating for diabetes mellitus.  See 3838 C.F.R. § 4.119, Diagnostic Code 7913.  Effective from February 3, 2004, the Veteran's disabilities associated with his diabetes mellitus were all separately compensable, and the diabetes mellitus was awarded a 20 percent rating in light of the now separately rated disabilities.  

In essence, the RO continued the 60 percent rating for the Veteran's service-connected diabetes mellitus, with associated complications, as such award was of maximum benefit to the Veteran.  That is, he had not presented evidence to reflect entitlement to separate ratings for disabilities associated with his diabetes mellitus that would have exceeded the 60 percent rating.  Significantly, the decision to grant the 60 percent rating appears to have been based on the fact that he had separate complications (i.e., retinopathy and neuropathy of the lower extremities).  However, the regulatory language for the award of a 60 percent rating for diabetes is stated in the conjunctive rather than the disjunctive, meaning that in order for the Veteran to be warranted a 60 percent rating, his diabetes mellitus had to require insulin, a restricted diet and regulation of activities, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (emphasis added); see also Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  The evidence does not appear to reflect that the Veteran warranted a 60 percent rating for his diabetes mellitus prior to February 3, 2004; nonetheless, the RO awarded such benefit.  

Effective February 3, 2004, the date of claim for service connection for disabilities secondary to his service-connected diabetes mellitus, the RO granted separate compensable ratings for the Veteran's associated complications of his diabetes mellitus, which cumulatively exceeded the prior 60 percent rating for diabetes which included the associated complications.  This marks the earliest medical record supporting the determination to grant service connection for separately compensable disabilities.  

In short, the evidence reflects that at no time prior to February 3, 2004 did the Veteran raise a claim, or the evidence reflect, a claim for separate ratings for complications associated with his diabetes that would have warranted separate ratings in excess of the single 60 percent rating for diabetes mellitus.  February 3, 2004 is the earliest date that the 20 percent rating can be assigned for the Veteran's diabetes mellitus as that is the earliest date for which the Veteran established benefits in excess of the prior single 60 percent rating.  See 38 C.F.R. § 4.7.  Accordingly, the Veteran's claim is denied.  

Earlier Effective Date Neuropathy of Lower Extremities, Retinopathy of the Eyes

On May 9, 2002, the Veteran filed an initial claim for service connection for, among other disabilities, peripheral neuropathy and a disability of the eyes, as secondary to his diabetes mellitus.  A June 2002 rating decision granted service connection for type II diabetes mellitus, rated 20 percent, effective November 7, 1989, and 40 percent, effective June 6, 1996.  

On September 2002 VA diabetes mellitus examination, the Veteran complained of numbness and paresthesia of the legs associated with leg cramps that can occur day or night.  The diagnosis was type II diabetes mellitus with peripheral neuropathy.  On September 2002 VA eye examination, the Veteran had uncorrected 20/50 visual acuity in the right eye, and uncorrected 20/60 visual acuity in the left eye.  The diagnosis was moderate nonproliferative diabetic retinopathy without macular edema.  

Based on the examination results, in a November 2002 rating decision, the RO granted an increased 60 percent rating for the Veteran's type II diabetes mellitus, effective May 9, 2002, that included retinopathy of both eyes and neuropathy of the lower extremities.  The Veteran expressed disagreement with the rating decision in November 2002, and the rating decision remained pending.  

In a private medical letter received on February 3, 2004, it was opined that the Veteran had several disabilities associated with his service-connected diabetes.  Thereafter, in a July 2006 rating decision, the RO granted service connection for various disabilities associated with his diabetes, and assigned separate 10 percent ratings for right and left lower extremity neuropathy, and retinopathy of both eyes, rated 10 percent, all effective February 3, 2004.  

Regarding these matters, the Board concedes for the limited purpose of this appeal that there was evidence sufficient to support separate 10 percent ratings for the Veteran's right and left lower extremity neuropathy, and retinopathy of both eyes, effective from September 2002, which would in effect grant the Veteran's appeal.  However, as noted above, prior to February 3, 2004, the Veteran's neuropathy of the lower extremities and retinopathy of the eyes were incorporated in the assigned 60 percent evaluation for diabetes mellitus.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  The matter therefore turns on whether the Veteran would be afforded additional benefit by granting separate ratings for the Veteran's diabetes mellitus and his neuropathy of the right and left lower extremity and retinopathy of both eyes.  See 38 C.F.R. § 4.7.  After reviewing the disabilities under the combined ratings table, the severity of the various disabilities would be 40, 21, and 10, for a combined 58 percent, converting to a 60 percent rating as the final degree of disability.  See 38 C.F.R. §§ 4.25, 4.26.  Thus, no additional benefit would be provided to the Veteran for granting separate 10 percent ratings for the Veteran's neuropathy of the right and left lower extremities and retinopathy of both eyes prior to February 3, 2004. 

In short, the evidence reflects that at no time prior to February 3, 2004 did the Veteran have compensable complications of his diabetes mellitus that would have warranted separate ratings in excess of the single 60 percent rating for diabetes mellitus.  Accordingly, the Veteran's claim is denied.

Earlier Effective Date Neuropathy of Upper Extremities

By way of background, a June 2002 rating decision granted service connection for type II diabetes mellitus, rated 20 percent, effective November 7, 1989, and 40 percent, effective June 6, 1996.  A November 2002 rating decision granted an increased 60 percent rating for the Veteran's type II diabetes mellitus, effective May 9, 2002, that included retinopathy of both eyes and neuropathy of the lower extremities, based on September 2002 VA examination findings.  

In a private medical letter received on February 3, 2004, it was opined that the Veteran had several disabilities associated with his service-connected diabetes.  

On May 2005 VA peripheral nerves examination, the Veteran complained of pain, tingling, cramps, and numbness in his hands.  The diagnosis was peripheral neuropathy of all four extremities.  

Thereafter, in a July 2006 rating decision, the RO granted service connection for various disabilities associated with his diabetes, and assigned separate 20 percent ratings for right and left upper extremity neuropathy, effective February 3, 2004.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Considering the matter as the effective date of an award of service connection, it is noteworthy that such award may not be made effective prior to the manifestation of the disability at issue.  Without evidence of disability, there is no valid claim of service connection.  See 38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As neuropathy of the right and left upper extremities was not shown or even suggested prior to February 3, 2004, there was no entitlement to service connection for such disability prior to that date.  

To the extent the Veteran may seek the date of his claim of service connection for neuropathy of the right and left upper extremity to be assigned as the effective date for the award of service connection for the increased 60 percent rating for his diabetes which included retinopathy of neuropathy of the lower extremities, there is no legal authority for the assignment of the date of a claim of service connection for a complication of an underlying disability as the effective date for the award of service connection of earlier-appearing complications of an underlying disability.  In fact, governing law and regulation (38 U.S.C.A. § 5110; 38 C.F.R. § 3.400), specifically provide otherwise.  

In support of this finding, the Board points to the lack of complaints or findings as found and reported in the May 2005 VA peripheral nerves examination related to the upper extremities prior to the February 3, 2004 private medical letter.  Indeed, on September 2002 VA diabetes examination, the Veteran limited his complaints of numbness and paresthesia to his lower extremities, with no mention of the upper extremities, and there were no objective findings relating to the upper extremities on physical examination.  While not conclusive, the silence of the Veteran regarding neuropathy of the upper extremities prior to February 3, 2004 weighs against a finding that such pathology was manifest to a compensable degree prior to that date.  In summary, the preponderance of the evidence is against a finding that neuropathy of the right and left upper extremities was manifest, let alone to a compensable degree, prior to February 3, 2004.  To the extent that the Veteran argues he is entitled to an earlier effective date regardless, such claim lacks legal merits, and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Earlier Effective Date Nephropathy

Historically, on November 19, 2002, the Veteran raised a claim for service connection for high blood pressure, to include as secondary to his service-connected type II diabetes mellitus.  A May 2003 rating decision granted service connection for arterial hypertension, secondary to service-connected type II diabetes mellitus, rated 10 percent, effective November 19, 2002.  

VA treatment records show the diagnosis of possible proteinuria in April 2000.  A January 2003 abdominal ultrasound revealed the Veteran's kidneys were normal in size and position.  January 2003 VA diabetes examination included a diagnosis of proteinuria, opined to be most likely related with type II diabetes mellitus; no diagnosis of kidney disease was provided. 

In a private medical letter received on February 3, 2004, it was opined that the Veteran had several disabilities associated with his service-connected diabetes, including chronic renal failure secondary to diabetic nephropathy stage III associated with hypertensive nephrosclerosis.  

On May 2005 VA diabetes examination, the Veteran was diagnosed with diabetic nephropathy with hypertension and proteinuria and stage III chronic renal insufficiency.  May 2005 VA genitourinary examination noted that the Veteran had been given a provisional diagnosis of chronic renal insufficiency due to diabetic nephropathy stage III by a nephrologist.  

Thereafter, in a July 2006 rating decision, the RO granted service connection for various disabilities associated with his diabetes, including nephropathy and arterial hypertension, rated 30 percent, effective November 19, 2002.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Regarding the diagnosis of proteinuria in 2000, the Board notes that proteinuria, by itself, is a laboratory result and not an actual disability for which VA compensation benefits are payable.  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, in this case, while excessive serum proteins in the urine (proteinuria) may be an early indication of kidney disease (i.e., nephropathy), it is not itself a disability for VA purposes.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the RO granted service connection effective the Veteran's original claim of service connection for hypertension was filed with VA.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999). Prior to November 19, 2002, there is no evidence of a formal or informal application for service connection for hypertension.  In addition, the earliest evidence of nephropathy was February 3, 2004.  VA is precluded, as a matter of law, from granting an effective date prior to November 19, 2002, for service connection for nephropathy and hypertension.  As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  


ORDER

An effective date earlier than February 3, 2004, for the award of a 20 percent rating for type II diabetes mellitus is denied.  

An effective date earlier than February 3, 2004, for the award of a separate 10 percent rating for right lower extremity neuropathy is denied.  

An effective date earlier than February 3, 2004, for the award of a separate 10 percent rating for left lower extremity neuropathy is denied.  

An effective date earlier than February 3, 2004, for the award of a separate 10 percent for retinopathy of both eyes is denied.  

An effective date earlier than February 3, 2004, for the award of service connection for right upper extremity neuropathy is denied.   

An effective date earlier than February 3, 2004, for the award of service connection for left upper extremity neuropathy is denied.   

An effective date earlier than November 19, 2002, for the award of service connection for nephropathy and hypertension is denied.  


REMAND

The Veteran also seeks entitlement to increases in the ratings for his service-connected diabetes, upper and lower extremity neuropathy, retinopathy of both eyes, and coronary artery disease with nephropathy and hypertension.  

The record reflects that the most recent VA treatment records associated with the claims file are dated from 2010.  Due to the nature and severity of the Veteran's various disabilities, the Board finds that these matters should be returned for any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, the most recent VA examinations were conducted in 2010, more than five years ago.  Under the circumstances, the Board finds that VA is required to afford him contemporaneous VA examinations to assess the current nature, extent, and severity of his diabetes, upper and lower extremity neuropathy, retinopathy of both eyes, and coronary artery disease with nephropathy and hypertension.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1. The RO should physically or electronically associate with the claims file updated VA treatment records pertaining to the Veteran's diabetes, upper and lower extremity neuropathy, retinopathy of both eyes, and coronary artery disease with nephropathy and hypertension, that are dated from May 2010.  Any additional pertinent records identified during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  

2. After associating all outstanding records with the claims file, afford the Veteran an appropriate VA examination(s) to determine the current nature and severity of his diabetes and associated upper and lower extremity neuropathy, retinopathy of both eyes, and coronary artery disease with nephropathy and hypertension.  The claims file should be made available to and reviewed by the examiner.  Any tests or studies deemed necessary should be performed.  The examiner should identify all pathology found to be present, including the Veteran's account of symptomatology.  

The examiner is asked to assess and discuss the severity of the Veteran's service-connected neuropathy of the upper and lower extremities, and report whether the neuropathy symptomatology is best characterized as "mild," "moderate," "moderately severe," or "severe."  

The examiner should explain the rationale for all opinions expressed.  

3. Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


